DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Cancelled: 3, 8-10 and 19-21.
Pending and Examined herein: 1-2, 4-7, 11-18 and 22-24.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2020 has been entered.

  Applicant’s Response

Applicant's response, filed 2 September 2020 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office Action, references to the Specification refer to the originally filed Specification.

Application Data Sheet
The corrected Application Data Sheet filed 2 September 2020 is acknowledged.
Claim Interpretation
	The following recitations are not considered as further imitating the scope of the claimed methods. These recitations include:
	“.....the clinical manifestation data comprising an accelerometer signal recorded via an accelerometer indicating at least one of rhythmic movement or jerking indicative of convulsions of the subject” in claim 1, lines 9-11, in claim 12, lines 10-12 and in claim 23, lines 9-11. This recitation is directed to a description of the manner in which the signal which constitutes the clinical manifestation data was recorded or acquired and, to attributes of said signal. .
	“.....the first indicator associated with a first characterization of the neurological status of the subject” in claim 23, lines 6-7 and “....the second indicator associated with a first characterization of the neurological status of the subject” in claim 23, lines 15-16. This recitation is directed to a description of what the indicators are “associated” with.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 11-18 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The rejection herein is maintained from the previous office action. Any newly cited portions are based on further consideration of the claims and the amendments herein.
Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to methods.
(2A)(1): Claim 1 (method) is directed to the following abstract idea which encompasses a mathematical concept: extracting, by a processor, a first set of features from a neurological signal acquired from the subject and, to the following abstract ideas which encompass mental processes: performing a first determination of a neurological state of the subject by classifying the first set of features based on predefined neurological states; extracting, by the processor, a second set of features from the clinical manifestation data; performing a second determination of the neurological state of the subject by classifying the second set of features based on the predefined neurological states and at least one parameter; comparing the first and the second determinations and identifying a neurological status based on the comparison.
Claim 12 (method) is directed to the following abstract idea  which encompasses a mathematical concept: detecting a first seizure state indicator by extracting a first set of features from a neurological signal obtained from the neurological sensor and, to the following abstract ideas which encompass mental processes: contemporaneously detecting a second seizure state indicator by extracting a second set of features from clinical manifestation data obtained from the clinical manifestation sensor monitoring the subject; classifying the second set of features based on the predefined neurological states and at least one parameter; classifying the first set of features based on predefined neurological states; comparing the detection using the first set of features and the detection using the second set of features and, identifying the seizure status of the subject based on comparison.
Claim 23 (method) is directed to the following abstract idea which encompasses a mathematical concept: extracting, by a processor, a first set of features from the neurological signal and, to the following abstract ideas which encompass mental processes: identifying a first indicator by classifying the first set of features based on predefined neurological states; extracting, by the processor, a second set of features from the clinical manifestation data; identifying a second indicator by classifying the second set of features based on the neurological signal predefined neurological states and at least one parameter, comparing the first and the second determinations and identifying a neurological status based on the comparison.
With regard to the step of extracting a first set of features from the neurological signal in claims 1, 12 and 23, the Specification at paragraph 48 describes that the feature extraction is performed via a brain state algorithm. Said algorithms are based mathematical formulations and, as such, the broadest most reasonable interpretation of the step of extracting a first set of features from the neurological signal is that it encompasses mathematical steps. 
With regard to the step of extracting a second set of features from the clinical manifestation data  in claims 1, 12 and 23, the Specification does not describe what this step requires nor the Specification describes what comprises a “feature or features” in clinical manifestation data. However, the claims define that clinical manifestation data comprises an accelerometer signal indicating at least one of rhythmic movement or jerking indicative of convulsions of the patient. As such, this process is directed to one that under its broadest reasonable interpretation, covers its performance in the mind. A extract features from an accelerometer signal by observing, for example, the number peak values of acceleration and time duration between said the peaks.
With respect to the s classifying the first set of features, classifying the second set of features; comparing and identifying a neurological status steps in claims 1, 12 and 23, said processes are directed to those that under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. In claims 1 and 23 other than reciting  “a processor” for performing said processes nothing in the claimed elements precludes said steps from practically being performed in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and,  if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (method): acquiring clinical manifestation data from the subject contemporaneously with the neurological signal, the clinical manifestation data comprising an accelerometer signal.
Claim 12 (method): monitoring, by a neurological sensor and a clinical manifestation sensor.
Claim 23 (method): acquiring clinical manifestation data from the subject contemporaneously with the neurological signal.
This combination of elements does not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In claims 1 and 23, the processor is a generic computer element and is recited at a high level of generality. In particular, the processor in no more than mere instructions to apply the exception using a generic computer element. In claims 1, 12 and 23 the steps of acquiring a neurological signal, acquiring clinical manifestation data and monitoring a subject are data gathering steps wherein said data is used in the extracting, classifying, comparing and identifying (abstract) steps. Further, these steps are recited at a high level of generality which are nominal to the same processes. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical concept in a specific manner that sufficiently limits the use of the mathematical concept to a practical application. None of the dependent claims recites any additional non-abstract elements; they are, rather, directed to attributes of the seizure states derived from the determinations. Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of acquiring neurological and clinical manifestation data including an accelerometer signal and, the step of 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC 101 Rejections-response to Arguments
Applicant’s arguments filed on 2 September 2021 with regard to the rejection of claims 1-2, 4-7, 11-18 and 22-24 as being directed to an abstract idea have been considered.
The Applicant asserts the following:
1) That “assuming, solely  for the sake of argument, that the limitations containing an alleged abstract idea could be performed as mental steps as the Office Action asserts, they could not be practically performed in the mind”.  The Applicant then adds that  “for example, a human mind is not equipped to “extract[]... a first set of features for a neurological signal” or “extract[]... a second set of features”, nor could the human mind classify the first or second set of features “based on predetermined neurological states” and that “acquiring.. .an accelerometer signal recorded via an accelerometer” requires a physical device, an accelerometer, to record a signal relating to movement or jerking of a subject, and this feature also cannot be practically performed in the mind”.
It is respectfully submitted that these arguments are not persuasive. Firstly, the human mind can extract features from a neurological signal and from an accelerometer signal by observing the characteristics of said signal. For example, a medical practitioner can mentally or, by pen and paper, identify the frequency and amplitude of a recording of the electrical activity of the brain from the scalp can classify said characteristics based on their form, amplitude and frequency as Delta, Alpha, Theta and Beta waveforms. Likewise, a medical practitioner can mentally or, by pen and paper, identify the features of an accelerometer signal (i.e. frequency and amplitude) and classify said features as high or low acceleration events. The claims do not define that said extraction and classification steps are performed by an algorithm, for example, which could potentially be unable to  be practically performed in the mind. Secondly, the claims do not recite a step of “acquiring... an accelerometer signal”. The claims recite the step of “acquiring clinical manifestation data”. While the claims recite that the clinical manifestation data comprises a signal acquired via an accelerometer, this recitation is directed to an attribute of the acquired data. There is no positive active step of “acquiring an accelerometer signal”. Further, the step of “acquiring” is not a mental step but an element in addition.
2) That “that the claims recite a specific arrangement and are tied to a specific application (e.g., detecting a neurological status of a subject), which the Applicant submits constitutes a meaningful limitation on the claims, and provide at least a technical improvement to the detection of a neurological status for a subject”. The Applicant then refers to paragraphs 3-5 of the Specification and asserts that “various improvements to patient driven seizure logs and seizure alert algorithms discussed in Applicant’s specification are achieved by the features recited  in the present claims. For example, claim 1 recites acquiring a neurological signal from [a] subject, performing ... a first determination of a neurological state of the subject based on the neurological signal,  acquiring clinical manifestation data from the subject contemporaneously with the neurological signal, performing ... a second determination of the neurological state of the subject based on the clinical manifestation data and at least one parameter, comparing the first and second determinations, and identifying the neurological status of the subject based on the comparison.  Applicant then concludes that “these features allow for automatically acquir[ing] data indicative of the occurrence of a clinical seizure without user intervention and monitor[ing] and/or record[ing] data that is indicative of a clinical manifestation of a seizure without user intervention”.
It is respectfully submitted that this is not persuasive. Firstly, paragraphs 3-5 of the originally filed specification describe the inaccuracy of patient driven seizure logs. Paragraph 5, in particular, describes the following: It would be beneficial to have a system that can automatically acquire data indicative of the occurrence of a clinical seizure without user intervention. It would also be beneficial to have a system wherein the acquisition of data indicative of the occurrence of a clinical seizure may be associated with the system’s performance, and thereafter used to improve the performance of the system. It would additionally be beneficial to have an ambulatory system that can monitor and/or record data that is indicative of a clinical manifestation of a seizure without user intervention. The instant claims are directed to methods and not to systems.  As such, this argument is not commensurate with the scope of the claims.
 Secondly, as published in the October 2019 update to the Guidance, the determination of whether the claim as a whole integrates a judicial exception into a practical application is a two-step assessment. First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and, the claims must be evaluated to ensure that the claims actually reflects the disclosed improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. With respect 
3) With regard to the Step 2B of the analysis, the Applicant assert that: “the claims provide a technical process for automatically detecting a subject’s neurological status and provide specific improvements to ambulatory neurological monitoring systems.”
It is respectfully submitted that this is not persuasive. The analysis under Step 2(B) requires a determination of whether the elements in addition to the recited abstract ideas provide an inventive concept and not to whether the “claims provide a technical process”. Herein, the Applicant has not provided any arguments on how the steps of acquiring a neurological signal, monitoring a patient and acquiring clinical manifestation data (elements in addition) are not well-understood, routinely used and conventional and thereby amount to significantly more than the exceptions itself.
The rejection herein has been maintained.

Claim Rejections - 35 USC § 112
Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 11-18 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the claim amendments herein.
	Claim 1, lines 13-15 recite: “performing, by the processor, a second determination of the neurological state of the subject by classifying the second set of features based on the predefined neurological states and at least one parameter”.
Claim 12, lines 7-12 recites: “contemporaneously detecting a second seizure state indicator by extracting a second set of features from clinical manifestation data obtained from the clinical manifestation sensor monitoring the subject and classifying the second set of features based on the predefined neurological states, the clinical manifestation data comprising an accelerometer signal recorded via an accelerometer indicating at least one of rhythmic movement or jerking indicative of convulsions of the subject, and at least one parameter”.
Claim 23, lines 13-16 recites: “identifying, by the processor, a second indicator by classifying the second set of features based on the predefined neurological states and at least one parameter, the second indicator associated with a second characterization of the neurological status of the subject”.
The recitation that the determination (in claim 1), detection (in claim 12) and identifying (in claim 23) includes classifying the second set of features and at least one parameter is unclear as to whether the “at least one parameter” is also being classified or, whether the “at least one parameter” is part of the determination, detection and identifying  but independent of the classification. If the Applicant’s intention is to set forth that the determination, detection and identifying are based on the at least one parameter and also based on the classified set of features the claim should be amended accordingly. Clarification is requested.
Claim 12, lines 13-14 recites: “comparing the detection using the first set of features and the detection using the second set of features”.
Firstly, the claim does not recite “a detection”. This term lacks antecedent basis in the claim. The claim recites a step of “detecting a first seizure state indicator by extracting a first set of features...”  and “detecting a second seizure state indicator by extracting a second set of features. Clarification is requested as to whether the claim requires the comparison of the detected seizure states or, whether the claim requires the comparison of the extracted set of features.  Secondly, the recitation of comparing the detection using the first set of features and the detection using the second set of features is unclear as to whether the claim requires a comparison amongst the detection using each of the first and the second set of features or, whether the claim requires two separate comparisons one for 
In claim 22, there is lack of antecedent basis in the claim for “the detection using the neurological signal” and for “the detection using the clinical manifestation signal”. Claim 12, from which claim 22 depends, recites the detection using the first set of features and the detection using the second set of features. The Examiner suggests amending the claim to recite “the detection using the first set of features and the detection using the second set of features”.
In claim 23, line 17 the recitation of “comparing, by the processor, the first and second characterization” lacks antecedent basis in the claim. As explained in the claim interpretation section above, the recitation of the first indicator associated with a first characterization of the neurological status of the subject and the second indicator associated with a first characterization of the neurological status of the subject are directed to a description of what the indicators are “associated” with. Since there are no active steps of characterizing the neurological status, the claim is unclear as to what is being compared. If the Applicant’s intention is to set forth that the claim requires a step of characterizing a neurological status, the claim should be amended accordingly. Clarification is requested.
Claims 2, 4-7, 11, 13-18 and 24  are rejected for depending on a rejected base claim.

(A) Claims 1-2, 4-7, 11-18 and 22-24, as currently amended, appear to be free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of seizure monitoring and prediction does not teach or fairly suggests methods for identifying a neurological status or seizure state of a subject based on a comparison between determinations derived from clinical manifestation data acquired contemporaneously with a neurological signal. The prior art in the field does not teach or fairly suggests the determination of a neurological state or a neurological indicator based on features extracted from a neurological signal and classified based on predefined neurological states. The prior art fails to teach or suggest the identification of a neurological status or a seizure status based on the comparison between a determination of a status derived from extracted and classified features of a neurological signal and, a determination derived from extracted and classified features of clinical manifestation data comprising an accelerometer signal. The closest pertinent prior art to Denison teaches measuring brain impedance and measuring a neurological signal (potential within the brain) to determine the possibility of a seizure state. Denison explicitly teaches that either one of the measured impedance or the measured potential may be used as the primary indicator of a seizure. While Denison teaches that in one embodiment, the detection of an abnormal tremor or abnormal body movement detected via an accelerometer may be used to detect the actual occurrence of a seizure, this embodiment is disclosed in the alternative to the neurological signal. That is, Denison teaches that the brain impedance signal is used either with a neurological signal or with an accelerometer signal which is in contrast with the instant claims which require a neurological 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D'Alessandro, M. et al; “ A multi-feature and multi-channel univariate selection process for seizure prediction”; Clinical Neurophysiology, Volume 116, Issue 3, 2005, Pages 506-516.
Osorio, I. et al; (2002), “Performance Reassessment of a Real‐time Seizure‐detection Algorithm on Long ECoG Series”. Epilepsia, 43: 1522-1535.

Conclusion
No claims are allowed.

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/
 Examiner, Art Unit 1631            
                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1631